Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-11-2005

Carrasquillo v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Carrasquillo v. Comm Social Security" (2005). 2005 Decisions. Paper 437.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/437


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     ____________

                           04-3579
                        ____________


                  DINNA CARRASQUILLO,

                                         Appellant

                                 v.

          COMMISSIONER OF SOCIAL SECURITY


                    ____________________

 ON APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY
               ____________________

                   (D.C. Civ. No. 02-cv-05125)
          District Judge: The Honorable Joel A. Pisano

                     Argued May 27, 2005

Before: SCIRICA, Chief Judge, ALITO, and GARTH, Circuit Judges

                   (Filed: October 11, 2005)

                    ____________________

                          OPINION
                    ____________________
                                                Abraham S. Alter, Esq. (Argued)
                                                Langton & Alter
                                                2096 St Georges Avenue
                                                P.O. Box 1798
                                                Rahway, New Jersey 07065

                                                Counsel for Appellant

                                                Ellen Sovern, Esq. (Argued)
                                                Special Assistant U.S. Attorney
                                                Social Security Administration
                                                Office of General Counsel
                                                Region II
                                                26 Federal Plaza
                                                New York, NY 102798

                                                Peter G. O’Malley, Esq.
                                                Office of the United States Attorney
                                                970 Broad Street, Room 700
                                                Newark, New Jersey 07102

                                                Counsel for Appellee

PER CURIAM:

      This is an appeal from a District Court order affirming a final decision of the

Commissioner of the Social Security Administration, which denied a claim for

Supplemental Security Income (“SSI”). In this case, the ALJ followed the familiar five-

step process for evaluating disability claims and concluded that the claimant was not

disabled. The Appeals Counsel then denied the claimant’s request for review.

      On appeal, the claimant first argues that the ALJ did not properly evaluate whether

she has an impairment or combination of impairments that meet or equal an impairment

listed in 20 CFR, Part 404, Subpart P, Appendix 1. We disagree. As the ALJ correctly

                                            2
observed, no treating or examining physician found impairments equivalent in severity to

the criteria of any listed impairment in Appendix 1. Moreover, the claimant does not

even argue that she meets or equals the requirements in any of the listings in Sections

1.00 or 4.00.

       The claimant does assert that she meets the requirements of Section 12.04

(Affective Disorders) because she has “a major depression with recurrent psychosis.”

Appellant’s Br. at 14. While she cites some supporting evidence, she fails to address

other contradictory evidence supporting the ALJ’s conclusion that she did not meet listing

12.04. This evidence included Doctor Perdomo’s findings that the claimant’s thought

processes were focused and organized, that she was oriented and spoke relevantly, and

that her short- and long-term memories were good. Another physician, Doctor Medrano,

found that the claimant’s mental status was good, as was her ability to relate to and

socialize with other people, her ability to maintain concentration and attention, and her

memory. We conclude that there is substantial evidence to support the ALJ’s finding on

this point.

       The claimant also contends that the ALJ did not properly find that she has the

residual functional capacity to perform medium work involving no more than simple,

repetitive tasks. Again, we must disagree. In reaching his conclusion, the ALJ discussed

and relied on both the medical and other evidence of record. The ALJ noted that the

claimant controlled her hypertension and chest pain with medication; that, despite a



                                             3
hospitalization for “a typical chest pain” she had no abnormalities on examination; that

despite her complaints of back and leg pain, her back and hip x-rays were all normal; and

that no doctor had assessed any limitations on her ability to perform physical work-related

activities.

       With regard to her ability to perform mental activities, the ALJ noted, among other

medical evidence, the positive assessments of Doctors Medrano and Dr. Perdomo. The

ALJ also noted that the findings of two state agency psychologists were consistent with

the conclusion that the claimant had the requisite mental and social skills to perform

competitive and remunerative unskilled labor. The state agency psychologists found that

she was not significantly limited in her ability to remember locations and procedures; to

understand, remember, and carry out very short and simple instructions; to work in

coordination with or proximity to other persons without being distracted by them; to make

simple work-related decisions; to interact appropriately with the general public; to ask

simple questions or request assistance; to accept instructions and respond appropriately to

criticism from supervisors; to get along with coworkers or peers without distracting them

or exhibiting behavioral extremes; to maintain socially appropriate behavior and adhere to

basic standards of neatness and cleanliness; and to be aware of normal hazards and take

appropriate precautions. We have considered all of the claimant’s arguments regarding

the ALJ’s finding regarding residual functional capacity and find no basis for reversal.

       The claimant argues that the ALJ erred in finding that there were a significant



                                             4
number of jobs in the national economy that she could perform. The claimant faults the

ALJ for relying on the Social Security Administration’s medical-vocational guidelines in

making this determination. We heard oral argument on this issue but held this appeal

pending the decision of another panel in Allen v. Barnhart, 417 F.3d 396 (3d Cir. 2005).

In light of that decision, we must reject the claimant’s argument.

       We have considered all of the claimant’s arguments but find no basis for reversal.

For this reason, the order of the District Court is affirmed.